Order filed December 17, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00885-CV
                                  ____________

                        LESLIE TAYLOR, Appellant

                                       V.

  AL DAVIDSON, AMERICAN POSTAL WORKERS UNION, ALF-CIO,
       LOCAL 185, DEA ALBERTSON, COREY JASPER, BARBARA
            VAUGHNS AND DIANN SCURLARK, Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-11524

                                  ORDER

      The clerk’s record was filed November 20, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the “Order Granting Defendants’ Motion to
Dismiss under the Texas Citizens Participations Act” signed July 1, 2019 and the
“Order Granting Attorney’s Fees, Court Costs and Sanctions” signed July 18,
2019.

        The Harris County Clerk is directed to file a supplemental clerk’s record on
or before January 16, 2020 containing the “Order Granting Defendants’ Motion to
Dismiss under the Texas Citizens Participations Act” signed July 1, 2019 and the
“Order Granting Attorney’s Fees, Court Costs and Sanctions” signed July 18,
2019.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.